UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                         No. 18-7474


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARRY D. HILL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:13-cr-00028-BR-1)


Submitted: February 21, 2019                                  Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry D. Hill, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry D. Hill, Jr., appeals the district court’s text order denying his motion for

reconsideration of the order denying his motion to amend his presentence report. Hill

offered nothing in his motion for reconsideration to undermine the district court’s

conclusion that the proposed amendment does not qualify as a correction of a clerical

error under Fed. R. Crim. P. 36. And, contrary to his assertion on appeal, Fed. R. Civ. P.

60(a) has no application in a criminal case. Accordingly, we affirm the district court’s

judgment. United States v. Hill, No. 4:13-cr-00028-BR-1 (E.D.N.C. Nov. 9, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2